Case 1:18-cr-00120-SPW Document 122-1 Filed 08/04/21 Page 1 of 3

Heather Holley

From: Daniel Ball

Sent: Wednesday, August 4, 2021 2:49 PM
To: Heather Holley

Subject: FW: Victor Lopez - Character Letter
Attachments: Victor Lopez - Character Letter.docx

From: Stori Hlavnicka <stori.hlavnicka@mvbofc.com>
Sent: Tuesday, August 3, 2021 7:09 PM

To: Daniel Ball <dan@hendricksonlawmt.com>
Subject: Victor Lopez - Character Letter

Dan,

| apologize for getting this to you late. | hope you can still get it to the judge. | am Victor’s oldest daughter and | believe
what | have to say may help him in some way.

Best Regards,
Stori Hlavnicka
Credit Analyst

  

MOUNTAIN VIEW
BANK of COMMERCE

   

12001 Pecos Street
Westminster, CO 80234
Phone: 303-243-5410

For Discussion Purposes Only, not a commitment to lend.
1 |

   
Case 1:18-cr-00120-SPW Document 122-1 Filed 08/04/21 Page 2 of 3

Stori Hlavnicka

12275 Claude Ct. # 2-1327
Northglenn, CO 80214
307-250-7852

Storihlavnicka@gmail.com

Character Letter for Victor Lopez

To whom it may concern,

My name is Stori Hlavnicka. | am 26 years old and | am currently a banker in Denver Colorado. |
am Victor’s oldest daughter.

Victor Lopez entered my life when | was one year old as my mother’s partner. My biological
father was never in the picture, and Victor stepped in as my father without a second thought. | was
brought into his family and loved like | was one of their own. When | was 3, him and my mother
welcomed my little sister, Shawnee into the world. While dysfunctional at times due to our parents’
substance abuse issues, Victor never once made me question his love for me. He is and always has been
my dad. He has given me family | would have never had and love | would have never felt. His heart is
extremely big. While he is selfless, his addiction is selfish and continues to rampage on his life.

| understand that he has had an insanely disobedient past. While | have never felt much pain
from seeing him go in and out of jail multiple times throughout my life, it has negatively impacted my
sister in ways that even | cannot understand. | am sitting here writing this letter with thoughts flowing
fluidly while she struggles with her very first sentence. Victor has caused hurt in our lives. Victor has
messed up multiple times beyond measure. | understand this is a letter to advocate for him but | want
everything to be laid out on the table.

While he has struggled throughout my entire life, | want everyone to understand that there is a
reason he is in this position. | believe that he has dealt with pain that many of us cannot imagine and |
also believe that the system has failed him in many ways. With this being said, he has made every single
decision on his own to get here, regardless of the heart break he has caused, and regardless of the
people who have given so much to help him along the way.

| think | started losing count of his DUI’s at number 11. His criminal history is a blur to
me as it has been such a constant throughout my 26 years on this planet. My mother left him when |
was in the 4" grade and took my sister and | with her. While we were with him frequently after that, our
time with him became less and less as my sister and | grew up and he kept turning to substances to
numb his pain; to feel good for just a little while, usually until the next morning when he had no choice
but to crack another cold one. With this being said, there is one thing | want to make very clear; | never
felt that he loved alcohol, or any substance for that matter, more than he loved us. We have always
been his pride and joy. | think that he got so lost along the way, so hurt, that he only felt he had one
thing to turn to. One thing that he knew would make him feel better about what he has lost along the
Way.

| am not sure of his history with Rehab. | am not sure what the system has actually done to help
him... What | do know is that none of this has worked. Why do we keep resorting to the same exact
punishment when it makes no difference? Why is his body’s gut-wrenching addiction to alcohol not
being taken seriously? He knows that if he drinks, he makes bad decisions. Why does he continue to do
it? Because his addiction is stronger than he is.

| understand that my father has plead guilty to the charges at hand. | also understand that he
more than likely did what he is being accused of. While my father is not a violent man, he is a habitual
Case 1:18-cr-00120-SPW Document 122-1 Filed 08/04/21 Page 3 of 3

offender. He has been in jail or rehab more than not throughout my life. With this being said, | am
asking you to take his addictions into account. My father rotting in jail is not going to help him or my
family. He is getting to an age where, depending on his sentence, | will not be able to see him before he
dies. He is the only father | have ever known. He is a very good man behind his addiction. Please keep
the good things he has done throughout his life, and his family in mind when you decide on his
sentencing.
